DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 9/24/2021.
Claims 1-14 are currently pending and are being examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 8-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 8:
Claims 1 and 8 recite “a firing bar operably couplable with said firing drive”. The metes and bounds of something being “couplable with” something else are undefined. It is unclear if the phrase is a positive recitation of coupling, since it appears only the capability of being coupled is required. Further, in the context of the disclosed invention it is unclear what the difference between “couplable with” and “coupled to” are. 
Claims depending from claims 1 and 8 are rejected as depending from rejected base claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV et al. US 2016/0256184 in view of Hueil et al. US 2009/0206132.
Regarding claim 1: 
Shelton teaches a surgical instrument system, comprising: a handle (FIG. 1, 14); a firing drive (80) driven by an electric motor (82); a manually-operated bailout mechanism ([0260]); a shaft (260) extending from said handle; a staple cartridge assembly (304), comprising: a firing bar (FIG. 20, 172) operably coupled to said firing drive; and a distal end, wherein said electric motor is operable to advance said firing bar toward said distal end during a firing stroke, wherein said electric motor is operable to retract said firing bar away from said distal end during a retraction stroke (e.g. [0292], last two sentences), and wherein said bailout mechanism is operable to perform said retraction stroke in lieu of said electric motor (e.g. [0260], second sentence); a controller ([0285]); a power source configured to supply power to said electric motor ([0254]); and an electronic display in communication with said controller ([0356], [0395]; cf. FIGS. 88-96).
While the Shelton teaches that the display is capable of displaying the progress of the firing stroke (e.g. FIG. 96; [0559] last sentence), Shelton does not expressly disclose that the controller is configured to display the progress of the retraction stroke on the electronic display when the firing bar is being manually retracted by the bailout mechanism. 
Hueil, however, in a similar surgical instrument with a manually-operated bailout retraction mechanism ([0025]), teaches providing an encoder 532 to the firing bar (46) such that the “[d]isplay device 500 displays the encoded output of encoder 532 to provide feedback to the user of the location of actuation shaft 46 and/or control rod 52 along its longitudinal length from the minimum displacement (fully retracted) to the maximum displacement (fully extended). For example, the displacement may be about 0-30 mm for a surgical apparatus 10 with disposable loading units having linear rows of staples of about 30 mm in length, and the displacement may be about 0-60 mm for a surgical apparatus 10 with disposable loading units having linear rows of staples of about 60 mm in length. The read out of display 500 may be numeric, alphanumeric, graphical, or a cumulative bar suitable to indicate the position of actuation shaft 46 along the stroke length (e.g., about 0-30 mm or about 0-60 mm) from minimum displacement (fully retracted) to the maximum displacement (fully extended)” ([0033]; cf. [0026]). Hueil teaches that displaying the firing status is of benefit to the user ([0019]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the instrument of Shelton, by providing means such that the progress of the retraction stroke could be displayed when the firing bar is being retracted, both manually by the bailout mechanism and electrically by the motor, since Huweil teaches this is beneficial to the user, and since it allows the user to know when the retraction is complete, giving the user peace of mind by preventing incomplete retractions.
Regarding claims 3 and 10: 
The combination of Shelton and Huweil teaches the surgical instrument system of claim 1, as discussed above, further comprising a sensor configured to detect the position of said firing bar (Huweil, [0033]). 
Regarding claims 4 and 11: 
The combination of Shelton and Huweil teaches the surgical instrument system of claim 1, as discussed above, wherein said manually-operated bailout mechanism comprises a hand-crank ([0260], “manually-actuatable” “lever” is interpreted to encompass a handcrank). 
Regarding claims 5 and 12: 
The combination of Shelton and Huweil teaches the surgical instrument system of claim 1, as discussed above, wherein said manually-operated bailout mechanism comprises a ratchet ([0260], third sentence). 
Regarding claim 6: 
As discussed above, the combination of Shelton and Huweil teaches a method for operating a surgical instrument system comprising the steps of: providing an electric motor of a staple firing drive configured to drive a firing member toward a distal end of the surgical instrument system during a staple firing stroke; providing a bailout mechanism to retract the firing member away from the distal end during a retraction stroke; and displaying the progress of the firing member during the retraction stroke on a display. 
Regarding claim 7: 
The combination of Shelton and Huweil teaches the method of claim 6, as discussed above, further comprising the step of displaying the progress of the firing member during the staple firing stroke on the display (Huweil, [0033]). 
Regarding claims 8 and 13: 
The combination of Shelton and Huweil teaches the claimed surgical instrument system, as discussed above, and further comprising staples removably stored in the cartridge assembly and wherein said electric motor is operable to advance said firing member toward said distal end during a staple firing stroke to eject said staples from said staple cartridge assembly, and wherein said electric motor is operable to retract said firing member away from said distal end during a retraction stroke (discussed in [0292]).
Regarding claim 14: 
The combination of Shelton and Huweil teaches the surgical instrument system of claim 8, as discussed above, further comprising a housing configured to be attached a robotic surgical system (discussed in [0247]). 
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shelton and Huweil, as discussed above, and further in view of Smith et al. US 2013/0184718.
Regarding claims 2 and 9: 
The combination of Shelton and Huweil teaches the surgical instrument system of claim 1, as discussed above, but does not teach wherein said controller is configured to interrupt the power supply from said power source to said electric motor when said bailout mechanism is being operated to perform said retraction stroke. 
Smith, however, in a similar surgical instrument with a manually-operated bailout retraction mechanism, teaches “the operation of [the] manual retraction lever can electrically decouple the motor from a power source. Such embodiments may provide an advantage in that the motor cannot rotate without power from the battery regardless of whether the motor and the drive shaft have been mechanically decoupled” and “Although mechanical switches can be utilized in various embodiments…a processor-based controller, and sensor systems can be utilized to detect the movement of the manual retraction lever” ([0139]).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the invention of the combination of Shelton and Huweil, by operating the controller to interrupt the power supply from the power source to the electric motor when the bailout mechanism is being operated to perform the retraction stroke, as taught by Smith, to prevent the motor from interfering with the manual retraction.
Conclusion
This is a continuation of applicant’s earlier Application No. 15/089,325. All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). Examiner notes that instant claims 1-14 are identical to the claims filed on 4/1/2016, and addressed in the non-final office action mailed on 8/28/2018 in Application No. 15/089,325.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a)  will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731